EXHIBIT 24.1 SPECIAL POWER OF ATTORNEY The undersigned constitutes and appoints Philippe Tartavull his true and lawful attorney-in-fact and agent with full power of substitution and resubstitution, for him and in his name, place, and stead, in any and all capacities, to sign the Annual Report on Form 10-K for the fiscal year ended December 31, 2009, for filing with the Securities and Exchange Commission by Hypercom Corporation, a Delaware corporation, together with any and all amendments to such Form 10-K, and to file the same with all exhibits thereto, and all documents in connection therewith, with the Securities and Exchange Commission, granting to such attorney-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully and to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that such attorney-in-fact and agents may lawfully do or cause to be done by virtue hereof. DATED:February 24, 2010 /s/ Daniel D. Diethelm Daniel D. Diethelm STATE OF ARIZONA) ) County of Maricopa) On this 24th day of February, 2010, before me, the undersigned Notary Public, personally appeared Daniel D. Diethelm, known to me to be the person whose name is subscribed to the within instrument and acknowledged that he executed the same for the purposes therein contained. IN WITNESS WHEREOF, I hereunto set my hand and official seal. /s/ Douglas J. Reich Douglas J. Reich Notary Public My commission expires: October 28, 2012 SPECIAL POWER OF ATTORNEY The undersigned constitutes and appoints Philippe Tartavull his true and lawful attorney-in-fact and agent with full power of substitution and resubstitution, for him and in his name, place, and stead, in any and all capacities, to sign the Annual Report on Form 10-K for the fiscal year ended December 31, 2009, for filing with the Securities and Exchange Commission by Hypercom Corporation, a Delaware corporation, together with any and all amendments to such Form 10-K, and to file the same with all exhibits thereto, and all documents in connection therewith, with the Securities and Exchange Commission, granting to such attorney-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully and to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that such attorney-in-fact and agents may lawfully do or cause to be done by virtue hereof. DATED:February 24, 2010 /s/ Johann J. Dreyer Johann J. Dreyer STATE OF ARIZONA) ) County of Maricopa) On this 24th day of February, 2010, before me, the undersigned Notary Public, personally appeared Johann J. Dreyer, known to me to be the person whose name is subscribed to the within instrument and acknowledged that he executed the same for the purposes therein contained. IN WITNESS WHEREOF, I hereunto set my hand and official seal. /s/ Douglas J. Reich Douglas J. Reich Notary Public My commission expires: October 28, 2012 SPECIAL POWER OF ATTORNEY The undersigned constitutes and appoints Philippe Tartavull his true and lawful attorney-in-fact and agent with full power of substitution and resubstitution, for him and in his name, place, and stead, in any and all capacities, to sign the Annual Report on Form 10-K for the fiscal year ended December 31, 2009, for filing with the Securities and Exchange Commission by Hypercom Corporation, a Delaware corporation, together with any and all amendments to such Form 10-K, and to file the same with all exhibits thereto, and all documents in connection therewith, with the Securities and Exchange Commission, granting to such attorney-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully and to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that such attorney-in-fact and agents may lawfully do or cause to be done by virtue hereof. DATED:March 1, 2010 /s/ Keith B. Geeslin Keith B. Geeslin STATE OF ARIZONA) ) County of Maricopa) On this 1st day of March, 2010, before me, the undersigned Notary Public, personally appeared Keith B. Geeslin, known to me to be the person whose name is subscribed to the within instrument and acknowledged that he executed the same for the purposes therein contained. IN WITNESS WHEREOF, I hereunto set my hand and official seal. /s/ Douglas J. Reich Douglas J. Reich Notary Public My commission expires: October 28, 2012 SPECIAL POWER OF ATTORNEY The undersigned constitutes and appoints Philippe Tartavull his true and lawful attorney-in-fact and agent with full power of substitution and resubstitution, for him and in his name, place, and stead, in any and all capacities, to sign the Annual Report on Form 10-K for the fiscal year ended December 31, 2009, for filing with the Securities and Exchange Commission by Hypercom Corporation, a Delaware corporation, together with any and all amendments to such Form 10-K, and to file the same with all exhibits thereto, and all documents in connection therewith, with the Securities and Exchange Commission, granting to such attorney-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully and to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that such attorney-in-fact and agents may lawfully do or cause to be done by virtue hereof. DATED:February 24, 2010 /s/ Ian K. Marsh Ian K. Marsh STATE OF ARIZONA) ) County of Maricopa) On this 24th day of February, 2010, before me, the undersigned Notary Public, personally appeared Ian K. Marsh, known to me to be the person whose name is subscribed to the within instrument and acknowledged that he executed the same for the purposes therein contained. IN WITNESS WHEREOF, I hereunto set my hand and official seal. /s/ Douglas J. Reich Douglas J. Reich Notary Public My commission expires: October 28, 2012 SPECIAL POWER OF ATTORNEY The undersigned constitutes and appoints Philippe Tartavull his true and lawful attorney-in-fact and agent with full power of substitution and resubstitution, for him and in his name, place, and stead, in any and all capacities, to sign the Annual Report on Form 10-K for the fiscal year ended December 31, 2009, for filing with the Securities and Exchange Commission by Hypercom Corporation, a Delaware corporation, together with any and all amendments to such Form 10-K, and to file the same with all exhibits thereto, and all documents in connection therewith, with the Securities and Exchange Commission, granting to such attorney-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully and to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that such attorney-in-fact and agents may lawfully do or cause to be done by virtue hereof. DATED:February 24, 2010 /s/ Phillip J. Riese Phillip J. Riese STATE OF ARIZONA) ) County of Maricopa) On this 24th day of February, 2010, before me, the undersigned Notary Public, personally appeared Phillip J. Riese, known to me to be the person whose name is subscribed to the within instrument and acknowledged that he executed the same for the purposes therein contained. IN WITNESS WHEREOF, I hereunto set my hand and official seal. /s/ Douglas J. Reich Douglas J. Reich Notary Public My commission expires: October 28, 2012 SPECIAL POWER OF ATTORNEY The undersigned constitutes and appoints Philippe Tartavull his true and lawful attorney-in-fact and agent with full power of substitution and resubstitution, for him and in his name, place, and stead, in any and all capacities, to sign the Annual Report on Form 10-K for the fiscal year ended December 31, 2009, for filing with the Securities and Exchange Commission by Hypercom Corporation, a Delaware corporation, together with any and all amendments to such Form 10-K, and to file the same with all exhibits thereto, and all documents in connection therewith, with the Securities and Exchange Commission, granting to such attorney-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully and to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that such attorney-in-fact and agents may lawfully do or cause to be done by virtue hereof. DATED:February 24, 2010 /s/ Norman Stout Norman Stout STATE OF ARIZONA) ) County of Maricopa) On this 24th day of February, 2010, before me, the undersigned Notary Public, personally appeared Norman Stout, known to me to be the person whose name is subscribed to the within instrument and acknowledged that he executed the same for the purposes therein contained. IN WITNESS WHEREOF, I hereunto set my hand and official seal. /s/ Douglas J. Reich Douglas J. Reich Notary Public My commission expires: October 28, 2012
